DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-42 are pending.
Claims 12-22 and 34-42 are withdrawn from further consideration as being directed to non-elected inventions.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 23-33 in the reply filed on 31 July 2020 is acknowledged.
Claims 12-22 and 34-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 July 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 23 recites “means for additively manufacturing a component including a surface to form an additively manufactured component”.  This limitation is being interpreted according to paragraph 0028 on page 4 of the instant specification, specifically, a powder-bed fusion system including a depositor, energy beam source, deflector, and a build plate.  
Claim 23 also recites “means for manufacturing an end effector feature”.   This limitation is being interpreted according to paragraph 0034 on pages 5-6 of the instant specification wherein the same means for manufacturing a component including a surface to form an additively manufactured component as discussed above is used as a means for manufacturing an end effector feature, i.e. the powder-bed fusion system.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-grant Publication 2019/0021805 to Roeder et al. (herein Roeder).
Regarding claim 1, Roeder teaches a sheath for a surgical instrument having a sleeve with a retention mechanism on the proximal end of the sleeve to receive a connector portion of a surgical instrument (abstract).   Fig 5 of Roeder shows retention mechanism 500 corresponding to the apparatus recited in the instant claims (paragraph 0069).  Roeder teaches that connector portion 513 of an instrument has a plurality of longitudinally oriented and circumferentially spaced recesses 510 configured to interface with internal splines 505 of retention mechanism 500 (paragraph 0069).  Roeder also teaches that the male/female relationship can be reversed (paragraph 0088) such that recesses 510 can be part of retention mechanism 500 and interact with internal splines 505 on the instrument.  In such a configuration, the section of retention mechanism 500 having recesses 510 corresponds to the end effector feature recited in the instant claims.  Roeder teaches that retention mechanism 500 is structurally similar to retention mechanism 402 depicted Figs 4A and 4B (paragraph 0069) which can be made via additive manufacturing process such as powder bed sintering (paragraph 0061).  Therefore, one of ordinary skill in the art would recognize that retention mechanism 500 could be manufactured using similar methods.
While Roeder does not teach that retention mechanism 500 is configured to be gripped by a corresponding end effector on a robot, one of ordinary skill in the art would reasonably consider the retention mechanism 500 of Roeder to be capable of being gripped by a corresponding end effector on a robot.
Regarding claim 2, Roeder teaches all the limitations of claim 1 as discussed above.
As discussed above, Roeder teaches that retention mechanism 500 is structurally similar to retention mechanism 402 depicted Figs 4A and 4B (paragraph 0069) which can be made via additive 
Furthermore, claim 2 is directed to the apparatus and not the method by which the apparatus is made.  Therefore, retention mechanism 500 and recesses 510 of Roeder meet all the limitations of claim 2.
Regarding claims 3 and 6, Roeder teaches all the limitations of claim 1 as discussed above.
As discussed above, retention mechanism 500 of Roeder has a plurality of longitudinally oriented and circumferentially spaced recesses 510 (paragraph 0069).
Regarding claim 5, Roeder teaches all the limitations of claim 3 as discussed above.
As discussed above, Roeder teaches that retention mechanism 500 is structurally similar to retention mechanism 402 depicted Figs 4A and 4B (paragraph 0069).  Roeder teaches that retention mechanism 402 has force application surfaces 420 and 422 that include features that enable tactile recognition (paragraph 0066).  One of ordinary skill in the art would reasonably consider one of the force application surfaces having such features to meet the limitation of being an identification feature.
Regarding claim 7, Roeder teaches all the limitations of claim 6 as discussed above.
Fig 5 shows recesses 510 to have the same depth/length such that they are aligned in the same horizontal plane.
Regarding claim 8, Roeder teaches all the limitations of claim 6 as discussed above.
As discussed above, retention mechanism 500 of Roeder has a plurality of longitudinally oriented and circumferentially spaced recesses 510 (paragraph 0069) which meets the limitations of claim 8.
Regarding claim 9, Roeder teaches all the limitations of claim 8 as discussed above.
As discussed above, Roeder teaches that retention mechanism 500 is structurally similar to retention mechanism 402 depicted Figs 4A and 4B (paragraph 0069).  Roeder teaches that retention .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0021805 to Roeder et al. (herein Roeder) as applied to claims 1 and 3 above.
Regarding claim 4, Roeder teaches all the limitations of claim 3 as discussed above.
Roeder is silent as to the recesses 510 having a teardrop shape; however, mere changes in shape have been held to be obvious.  See MPEP 2144.04(IV)(B).
Regarding claim 10, Roeder teaches all the limitations of claim 1 as discussed above.
Roeder is silent as to the recesses 510 having a teardrop shape; however, mere changes in shape have been held to be obvious.  See MPEP 2144.04(IV)(B).
Regarding claim 11, Roeder teaches all the limitations of claim 10 as discussed above.
Roeder teaches that splines 505 and recesses 510 are configured to self-align and prevent rotation (paragraph 0070).  Roeder also teaches that there are a plurality of recesses 510 (paragraph 0069).  Therefore, one of ordinary skill in the art would reasonably consider retention mechanism 500 having 3 recesses 510 to meet the limitations of enabling a 3-point kinematic self-aligning positive control lock.
Claims 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0021805 to Roeder et al. (herein Roeder) in view of U.S. Pre-grant Publication 2017/0165751 to Buller et al. (herein Buller).
Regarding claim 23, Roeder teaches a sheath for a surgical instrument having a sleeve with a retention mechanism on the proximal end of the sleeve to receive a connector portion of a surgical instrument (abstract).   Fig 5 of Roeder shows retention mechanism 500 corresponding to the apparatus recited in the instant claims (paragraph 0069).  Roeder teaches that connector portion 513 of an instrument has a plurality of longitudinally oriented and circumferentially spaced recesses 510 
Roeder is silent as to any details of the means for performing the powder bed sintering used to manufacture retention mechanism 500.
Buller teaches an apparatus for 3D printing (abstract).  Fig 1 of Buller shows the apparatus comprises material bed 104 (paragraph 0165), material dispensing mechanism 116 (paragraph 0248), tiling energy source 122 (paragraph 0165), optical system 114 (paragraph 0165), and base 102 (paragraph 0362) which correspond to a powder bed, a depositor, energy beam source, deflector, and a build plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powder bed sintering process of Roeder to use the apparatus of Buller because it would facilitate the generation of retention mechanism 500 with a reduced degree of deformation (paragraph 0006).
Regarding claim 24
Retention mechanism 500 of Roeder modified to be manufactured using the apparatus of Buller would meet the limitations of co-additively manufacturing the end effector feature with the component.
Regarding claims 25 and 28, Roeder and Buller teach all the limitations of claim 23 as discussed above.
As discussed above, retention mechanism 500 of Roeder has a plurality of longitudinally oriented and circumferentially spaced recesses 510 (paragraph 0069).
Regarding claim 26, Roeder and Buller teach all the limitations of claim 25 as discussed above.
Roeder is silent as to the recesses 510 having a teardrop shape; however, mere changes in shape have been held to be obvious.  See MPEP 2144.04(IV)(B).
Regarding claim 27, Roeder and Buller teach all the limitations of claim 25 as discussed above.
As discussed above, Roeder teaches that retention mechanism 500 is structurally similar to retention mechanism 402 depicted Figs 4A and 4B (paragraph 0069).  Roeder teaches that retention mechanism 402 has force application surfaces 420 and 422 that include features that enable tactile recognition (paragraph 0066).  One of ordinary skill in the art would reasonably consider one of the force application surfaces having such features to meet the limitation of being an identification feature.
Regarding claim 29, Roeder and Buller teach all the limitations of claim 28 as discussed above.
Fig 5 shows recesses 510 to have the same depth/length such that they are aligned in the same horizontal plane.
Regarding claim 30, Roeder and Buller teach all the limitations of claim 28 as discussed above.
As discussed above, retention mechanism 500 of Roeder has a plurality of longitudinally oriented and circumferentially spaced recesses 510 (paragraph 0069) which meets the limitations of claim 8.
Regarding claim 31
As discussed above, Roeder teaches that retention mechanism 500 is structurally similar to retention mechanism 402 depicted Figs 4A and 4B (paragraph 0069).  Roeder teaches that retention mechanism 402 has force application surfaces 420 and 422 that include features that enable tactile recognition (paragraph 0066).  One of ordinary skill in the art would reasonably consider one of the force application surfaces having such features to meet the limitation of being an identification feature.  Fig 5 shows force application surfaces that are equidistant from splines 505 (and therefore recesses 510) in a vertical direction.
Regarding claim 32, Roeder and Buller teach all the limitations of claim 23 as discussed above.
Roeder is silent as to the recesses 510 having a teardrop shape; however, mere changes in shape have been held to be obvious.  See MPEP 2144.04(IV)(B).
Regarding claim 33, Roeder and Buller teach all the limitations of claim 32 as discussed above.
Roeder teaches that splines 505 and recesses 510 are configured to self-align and prevent rotation (paragraph 0070).  Roeder also teaches that there are a plurality of recesses 510 (paragraph 0069).  Therefore, one of ordinary skill in the art would reasonably consider retention mechanism 500 having 3 recesses 510 to meet the limitations of enabling a 3-point kinematic self-aligning positive control lock.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783